Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SEPARATION AGREEMENT This Separation Agreement (this  Agreement ) by and between Journal Register Company, a Delaware corporation (the  Company ) and Robert M. Jelenic (the  Executive ), is dated as of October 12, 2007. WHEREAS, the Executive has been serving the Company as its Chairman and Chief Executive Officer and is party to an Amended and Restated Employment Agreement with the Company dated September 27, 2006 (the  Employment Agreement ); and WHEREAS, the Company and the Executive have agreed that it is in the best interests of the Company and the Executive for the Executive to resign, and they wish to set forth their mutual agreement as to the terms and conditions of such resignation; NOW, THEREFORE, the Company and the Executive hereby agree as follows: 1. Resignation . Effective as of November 1, 2007 (the  Resignation Date ), the Executive hereby resigns from his employment with the Company, from his position as a member of the Board of Directors of the Company, and from all other positions he holds as an officer or member of the board of directors of any of the Companys subsidiaries or affiliates (the Company and all of its subsidiaries and affiliates are hereinafter referred to collectively as the  Affiliated Entities ). 2. Compensation Matters . (a) Severance Payment . Subject to the Executives execution and non-revocation of the release of claims set forth in Section 5 hereof and of the release of claims contemplated by Section 5(e) hereof (the  Final Release ), the Company shall, as soon as practicable following the six-month anniversary of the Resignation Date, pay to the Executive a lump sum in cash of $4,763,909 (plus interest thereon from the Resignation Date through the six-month anniversary thereof (such six-month period, the  409A Delay Period ) at the applicable federal rate (the  Applicable Federal Rate ) provided for in Section 7872(f)(2)(A) of the Internal Revenue Code of 1986 (the  Code )). (b) Benefits Continuation . Until the third anniversary of the Resignation Date, the Company shall continue to provide the Executive and his family with employee life, group life, accidental death or dismemberment and disability insurance benefits on the same terms and conditions as provided to the Executive as of the Resignation Date or as in effect from time to time, as if the Executive had remained employed during that period, subject to the Executives payment of such employee contributions, co-payments and similar charges; provided , however , that (i) in no event shall the amount of the Executives premium payments under this sentence be determined on terms less favorable than the most favorable terms provided to any senior executive officer of the Company, (ii) such continued benefits shall become secondary to the extent the Executive becomes re-employed and becomes eligible for substantially comparable benefits from another employer, and (iii) in the event that it is determined that receipt of any such continued benefit during the 409A Delay Period would subject the Executive to taxation under Section 409A of the Code, the Executive shall pay all premiums with respect to the applicable benefit during the 409A Delay Period, and shall be reimbursed by the Company as soon as practicable following the conclusion of the 409A Delay Period for all payments so made (plus interest thereon from the applicable payment date through the conclusion of the 409A Delay Period at the Applicable Federal Rate). Until the third anniversary of the Resignation Date, the Company shall continue to (x) provide the Executive with use of his Company-owned automobile (the  Car ) on the same terms and conditions as provided to the Executive as of immediately prior to the Resignation Date and related insurance coverage, and (y) pay the Executives dues payments at the Jasna Polana Country Club (the  Club ) with respect to which it currently pays such dues, provided , that the Executive shall pay all dues to the Club with respect to the 409A Delay Period, and shall be reimbursed by the Company as soon as practicable following the conclusion of the 409A Delay Period for all payments so made (plus interest thereon from the applicable payment date through the conclusion of the 409A Delay Period at the Applicable Federal Rate), and, provided , further , that the Executive shall pay the Company a quarterly premium of $3000 to lease the Car during the 409A Delay Period, payable quarterly in arrears, and shall be reimbursed by the Company as soon as practicable following the conclusion of the 409A Delay Period for all payments so made (plus interest thereon from the applicable payment date through the conclusion of the 409A Delay Period at the Applicable Federal Rate). (c) Lifetime Medical Benefits . Following the Resignation Date, the Company shall provide the Executive and his spouse with the following benefits (the  Post-Retirement Health Benefits ) during the remaining lifetime of the Executive and the remaining lifetime of the Executives surviving spouse (if he has a surviving spouse): (x) health benefits (including medical, prescription, dental and vision coverage, if and to the extent applicable) with similar coverage to the coverage provided to the Executive as of the Resignation Date, which may be made under the plans provided to the Companys executive officers, or (y) benefits under separate arrangements that provide coverage similar to the health benefits described in clause (x), taking into account in determining similarity the benefits provided and the costs and tax consequences to the Executive and his spouse. The Executives percentage contribution toward the cost of the Post-Retirement Health Benefits shall be the same percentage contribution as in effect on the Resignation Date. In all cases, the Post-Retirement Health Benefits shall be made secondary to any other benefits to which the Executive and his spouse may be entitled under another employer-provided plan or a governmental plan such as Medicare. The amount of Post-Retirement Health Benefits provided in any given calendar year shall not affect the amount of Post-Retirement Health Benefits provided in any other calendar year, and the Executives (and his spouses) right to Post-Retirement Health Benefits may not be liquidated or exchanged for any other benefit. The parties anticipate that the Post-Retirement Health Benefits will initially be provided through COBRA coverage (without payment for the 2% administrative surcharge), and thereafter be provided either through a insurance policy or by adding the Executive to a self-funded retiree medical plan sponsored by a subsidiary of the Company. Within 90 days of the Resignation Date, the Company will provide the Executive with an outline of the current benefit program and an overview of the Companys intended plan of implementation of the Post-Retirement Health Benefits. (d) Equity Compensation Awards . In consideration of the Executives promises set forth in Section 4(a) below, the Company hereby agrees that, effective as of the date the Final Release becomes irrevocable, (i) the 192,500 restricted stock units previously granted to the Executive shall vest in full and be settled for shares of Company common stock, and (ii) all outstanding stock options held by the Executive shall remain exercisable until the earlier of (x) the expiration of the original term of the applicable option or (y) the third anniversary of the Resignation Date (such stock options shall otherwise be governed by the terms of the applicable plan and award agreement pursuant to which they were granted). - 2 - (e) Vested Benefits .
